                               Case 2:20-cv-01850-GMN-NJK Document 31 Filed 08/02/21 Page 1 of 3


                      1      MELANIE A. HILL, ESQ.
                             Nevada Bar No. 8796
                      2      MELANIE HILL LAW PLLC
                             1925 Village Center Circle, Suite150
                      3
                             Las Vegas, NV 89134
                      4      Tel.: (702) 362-8500
                             Fax.: (702) 362-8505
                      5      Email: Melanie@MelanieHillLaw.com
                             Attorneys for Plaintiff Steven Earl Carr
                      6
                      7
                      8

                      9
                                                           UNITED STATES DISTRICT COURT
                   10
                                                                  DISTRICT OF NEVADA
                   11
                   12        STEVEN EARL CARR, an individual,
                                                                                Case No.: 2:20-cv-01850-GMN-NJK
                   13                        Plaintiff,
                                                                                STIPULATION AND ORDER FOR
                   14        v.                                                 EXTENSION OF TIME FOR PLAINTIFF
                   15                                                           TO RESPOND TO MOTION TO DISMISS
                             UNITED STATES OF AMERICA; DAVID                    FILED BY DEFENDANTS UNITED STATES
                   16        N. KARPEL, individually, DOES 1 through            OF AMERICA AND DAVID N. KARPEL
                             100; and ROES 1 through 100; inclusive,            [ECF No. 26] AND FOR DEFENDANTS TO
                   17                                                           FILE THEIR REPLY
                                             Defendants.
                   18                                                           (Second Request)
                   19
                   20               NOW COMES the Plaintiff, STEVEN EARL CARR, by and through his attorneys, Melanie

                   21        A. Hill and Melanie Hill Law PLLC, and Defendants UNITED STATES OF AMERICA and DAVID

                   22        N. KARPEL, by and through their attorneys, Assistant United States Attorney Gregory Addington,

                   23        who hereby stipulate that Plaintiffs may have an extension of time from the current deadline of

                   24        August 2, 2021 until August 17, 2021, within which to respond to the Defendants’ Motions to

                   25        Dismiss [ECF No. 26]. The parties further stipulate that Defendants shall have an extension of time

                   26        from the current deadline of August 23, 2021 until September 22, 2021 to file their reply in support of

                   27        the Motion to Dismiss [ECF No. 26]. This Stipulation is made at the request of all parties for the

                   28
Melanie Hill Law PLLC
1925 Village Center Circle
        Suite 150
                                                                              1 of 3
Las Vegas, Nevada 89134
     (702) 362-8500
                               Case 2:20-cv-01850-GMN-NJK Document 31 Filed 08/02/21 Page 2 of 3


                      1      reasons set forth herein and this is the first request for an extension of the deadlines to respond and

                      2      reply to the pending Motion to Dismiss [ECF No. 26].

                      3             In support of this Stipulation and Order, the parties state as follows:

                      4             1. The second amended complaint was filed in this case on July 2, 2021 [ECF No. 25] after
                      5
                             the Court entered an Order granting Plaintiff’s Motion for Leave to File Proposed Second Amended
                      6
                             Complaint and denying Defendants’ Motion to Dismiss as moot on July 2, 2021 [ECF No. 24].
                      7
                                    2. Defendants filed their Motion to Dismiss Plaintiff’s Second Amended Complaint on July
                      8
                             2, 2021 [ECF No. 26].
                      9
                   10               3. Counsel for all parties have conferred regarding Plaintiffs’ request for an extension of the

                   11        response deadline given her recovering from injuries from two separate accidents. Counsel for
                   12        Plaintiff was supposed to have back procedures this week that she was unable to have due to the
                   13
                             Covid-19 pandemic because they were to take place in a surgery center setting and the numbers are so
                   14
                             high that counsel did not think it was safe to do so. As a result, counsel for plaintiff is dealing with
                   15
                             back and neck pain that make it difficult for her to work for long periods of time writing. The
                   16
                   17        addition time will allow her to complete the response and accommodate her pain and the limited time

                   18        she can work each day. Defendants have also requested an extension of their reply deadline and

                   19        Plaintiff has agreed.
                   20               4. This stipulation and order are being brought in good faith and is not sought for any
                   21
                             improper purpose or other purpose of delay, but to allow counsel for the parties’ additional time to
                   22
                             respond and reply to the motion to dismiss and brief the necessary issues raised in the motion to
                   23
                             dismiss due to the reasons articulated herein.
                   24
                   25
                   26        ///

                   27        ///
                   28
                             ///
Melanie Hill Law PLLC
1925 Village Center Circle
        Suite 150
                                                                                2 of 3
Las Vegas, Nevada 89134
     (702) 362-8500
                               Case 2:20-cv-01850-GMN-NJK Document 31 Filed 08/02/21 Page 3 of 3


                      1            WHEREFORE, the parties respectfully request that the Court extend the deadline for Plaintiff

                      2      to respond to Defendants’ Motion to Dismiss [ECF No. 26] from the current deadline of August 2,
                      3
                             2021 until August 17, 2021. The parties further respectfully request that the Court extend the
                      4
                             deadline for Defendants to file their reply from the current deadline of August 23, 2021 until
                      5
                             September 22, 2021.
                      6
                                       DATED this 31st day of July, 2021.
                      7

                      8         Respectfully submitted,                        Respectfully submitted,

                      9         MELANIE HILL LAW PLLC                          CHRISTOPHER CHIOU
                                                                               Acting United States Attorney
                   10
                                  /s/ Melanie A. Hill                           /s/ Gregory Addington
                   11
                                __________________________________             ____________________________________
                   12           Melanie A. Hill, Esq. (NV Bar No. 8796)        Gregory Addington (NV Bar No. 6875)
                                1925 Village Center Circle, Suite 150          Assistant United States Attorney
                   13           Las Vegas, NV 891034                           400 South Virginia Street, Suite 900
                                Tel.: (702) 362-8500                           Reno, NV 89501
                   14           Email: Melanie@MelanieHillLaw.com              Tel.: (775) 784-5438
                   15           Attorney for Plaintiff Steven Earl Carr        Email: Greg.Addington@usdoj.gov
                                                                               Attorney for Defendants United States of
                   16                                                          America, David L. Jaffe, and David N. Karpel

                   17

                   18

                   19
                                                                               IT IS SO ORDERED:
                   20             IT IS SO ORDERED.

                   21             Dated this ____
                                              2 day of August, 2021.
                                                                               ______________________________________
                   22                                                          UNITED STATES DISTRICT JUDGE
                   23
                                  ___________________________
                   24                                                          DATED: _________________
                                  Gloria M. Navarro, District Judge
                   25             UNITED STATES DISTRICT COURT

                   26

                   27

                   28
Melanie Hill Law PLLC
1925 Village Center Circle
        Suite 150
                                                                            3 of 3
Las Vegas, Nevada 89134
     (702) 362-8500
